Citation Nr: 0946534	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  96-31 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for corneal opacities 
due to mustard gas exposure.

2.  Entitlement to service connection for conjunctivitis and 
chronic obstructive pulmonary disease (COPD) due to second- 
hand smoke and/or mustard gas exposure.

3.  Entitlement to an increased evaluation for residuals of 
intertrochanteric right hip fracture, currently evaluated as 
40 percent disabling.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD
A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to 
November 1941, from September 1942 to December 1945, and from 
January 1951 to July 1952.  He also performed periods of 
service in the National Guard.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 1999, the Board denied entitlement to an 
increased rating for, among other things, residuals of an 
intertrochanteric right hip fracture.  The Board remanded 
claims of entitlement to service connection for 
conjunctivitis due to mustard gas exposure, and entitlement 
to service connection for corneal opacities and chronic 
obstructive pulmonary disease due to second-hand smoke and/or 
mustard gas exposure.  The Board deferred action on the claim 
for special monthly compensation.

The Veteran appealed the February 1999 Board decision.  In an 
August 1999 Order, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand 
vacating that portion of the February 1999 Board decision 
that denied entitlement to an increased rating for residuals 
of an intertrochanteric right hip fracture, and remanding 
that issue for additional proceedings.

In May 2000, the Board denied entitlement to service 
connection for conjunctivitis due to mustard gas exposure, 
and remanded the issue of entitlement to service connection 
for corneal opacities and chronic obstructive pulmonary 
disease due to second-hand smoke and/or mustard gas exposure.

In July 2001, the Board remanded the claim of entitlement to 
an increased rating for residuals of an intertrochanteric 
right hip fracture.  The Board referred the issues of 
entitlement to service connection for conjunctivitis due to 
mustard gas exposure, and entitlement to service connection 
for corneal opacities and chronic obstructive pulmonary 
disease  due to second-hand smoke and/or mustard gas 
exposure.

In December 2002 and April 2003, the Board undertook 
additional development of the claim for an increased rating 
for residuals of an intertrochanteric right hip fracture 
pursuant to old 38 C.F.R. § 19.9(a)(2).

In January 2003, the Board denied entitlement to service 
connection for conjunctivitis due to mustard gas exposure and 
entitlement to service connection for corneal opacities and 
chronic obstructive pulmonary disease due to second-hand 
smoke and/or mustard gas exposure.

In July 2003, the Board remanded the claim of entitlement to 
an increased rating for residuals of an intertrochanteric 
right hip fracture, and a claim of entitlement to special 
monthly compensation for the issuance of a supplemental 
statement of the case.  In September 2003, the Veteran was 
issued the supplemental statement of the case.

In February 2004, the Board once again remanded the claim for 
an increased rating for residuals of an intertrochanteric 
right hip fracture and the claim for special monthly 
compensation for additional development.

The Veteran appealed the January 2003 Board decision.  In a 
July 2004 Order, the Court granted a Joint Motion for Remand, 
vacating the January 2003 Board decision and remanding the 
claims of entitlement to service connection for 
conjunctivitis due to mustard gas exposure and entitlement to 
service connection for corneal opacities and chronic 
obstructive pulmonary disease for additional proceedings.

In February 2005, the Board again remanded the claim for VCAA 
notification, additional medical evidence, and VA 
examinations.  

In March 2007, the Board denied each of the claims noted on 
the title page of this decision.  The Veteran appealed.  In 
December 2008, the Court granted a joint motion to remand the 
case to the Board.


FINDING OF FACT


In July 2009, VA was notified that the appellant had died in 
May 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion. Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008). As provided for in 
this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title . . . ." The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death. Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by 
the Board due to the death of the claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of 
this decision).


ORDER

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


